                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CARMALITTA I. COCKRELL,

                      Plaintiff,

       v.                                                    Civil Action 2:18-cv-1124
                                                             Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.

                                   OPINION AND ORDER

       Plaintiff, Carmalitta I. Cockrell, filed this action seeking review of a decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Disability

Insurance Benefits (“DIB”) under Title II. The parties in this matter consented to the Undersigned

pursuant to 28 U.S.C. § 636(c). (Docs. 11, 12). For the reasons that follow, Plaintiff’s Statement

of Errors (Doc. 15) is OVERRULED, and judgment is entered in favor of Defendant.

  I.   BACKGROUND

            A. Prior Proceedings

       Plaintiff filed an application for Disability Insurance Benefits on June 26, 2015 under Title

II, alleging disability beginning on December 15, 2012. (Doc. 10, Tr. 204–15). Her application

was denied initially and again on reconsideration, and after a hearing held on November 15, 2017

(Tr. 33–89), Administrative Law Judge Timothy Gates (the “ALJ”) issued an unfavorable

decision. (Tr. 15–27). The Appeals Council denied Plaintiff’s request for review making the

ALJ’s decision the final decision for purposes of judicial review. (Tr. 1–6).
       Plaintiff filed this action on September 27, 2018 (Doc. 1), and the Commissioner filed the

administrative record on December 7, 2018 (Doc. 10). Plaintiff filed a Statement of Specific Errors

(Doc. 15), the Commissioner responded (Doc. 16), and Plaintiff replied (Doc. 17).

       Defendant subsequently filed a Motion to Hold This Proceeding in Abeyance Pending

O’Neal, asserting:

       One of the main issues before the Court in this case is whether the jobs the
       vocational expert testified about, and the Administrative Law Judge relied upon at
       step five of the sequential evaluation process, were obsolete because they were
       based on jobs present in the Dictionary of Occupation Title (DOT). In making this
       argument, Plaintiff maintains that the Occupational Information Network (O*NET)
       is a more appropriate resource for job information, and that the jobs the vocational
       expert relied upon in this case were not consistent with O*NET. The Sixth Circuit
       is currently considering a case that directly raises this same issue in Hugh O’Neal
       II v. Commissioner, 18-2372. It is expected that the Court will issue a decision later
       this year and clarify the issue of whether a job is considered obsolete if it does not
       appear on O*NET in the same form as it is listed in the DOT, and if a vocational
       expert must take O*NET into consideration or can rely on the DOT in combination
       with her/her expertise in the area. Accordingly, the Commissioner requests that this
       case be held in abeyance until the Sixth Circuit issues a decision in O’Neal, and
       requests that she have 15 days from the date of the Court’s decision to file any
       supplemental briefing in light of the Court’s ruling.

(Doc. 18). The Court granted that Motion and stayed the case until a ruling in O’Neal. After the

Sixth Circuit’s decision in O’Neal, the parties submitted Supplemental Memoranda (Docs. 23, 24)

about the effect of it on this case. This matter is, therefore, fully briefed and ripe for resolution.

            B. Relevant Medical Background

       Plaintiff’s two statements of error concern the ALJ’s (1) reliance on the testimony of the

Vocational Expert and (2) analysis of Plaintiff’s treating psychiatrist’s opinion. The ALJ helpfully

summarized the relevant mental health evidence:

       The record shows that the claimant was treated at the emergency department on
       January 16, 2014 complaining of depression and anxiety (Exhibit 1F/1). On
       examination, the claimant was anxious and in mild distress. However, her

                                                   2
cognition was normal, thought process was normal and insight and judgment were
normal. She had no motor or sensory deficits. Her symptoms were described as
only moderate (Exhibit lF/1-3). The claimant had recently had a baby and also
recently moved and was struggling with these changes. However, she demonstrated
appropriate interactions with her baby and her friend. The claimant was discharged
in stable condition (Exhibit lF/6). Treatment notes from October 20, 2014 show
that the claimant denied any complaints and had a stable mood (Exhibit 4F/1l).

In December 2014, the claimant reported feeling “overwhelmed” (Exhibit 5F/22).
On examination, Allison Dailey, M.D., noted that the claimant had appropriate
grooming and hygiene, she was cooperative with good concentration and intact
memory. She was also found to have good attention and organized thought
processes (Exhibit 5F/23). On January 14, 2015, the claimant reported high levels
of anxiety due to stress of taking care of the house with additional people living
there (Exhibit 5F/19). On examination, the claimant had an anxious mood but good
concentration, good memory, and good attention (Exhibit 5F/20). On February 25,
2015, the claimant reported that she was depressed but on examination, she was
found to be alert oriented, and cooperative with good eye contact (Exhibit 4F/6).
At an April 7, 2015 follow up appointment, the claimant reported that she was
feeling “very stressed out” and had high levels of anxiety about her children
(Exhibit 5F/16). The claimant was tearful and anxious on examination, but
otherwise had normal findings. She was diagnosed with anxiety and depression
and her medications were changed to address her symptoms (Exhibit 5F/17). The
next month, the claimant reported that she was still struggling with anxiety and was
unable to leave the house (Exhibit 5F/13). However, Dr. Dailey noted that the
claimant was able to make it to her appointment (Exhibit 5F/13). On examination,
the claimant was tearful and had an anxious mood but otherwise had normal
findings (Exhibit 5F/ 14). In a June 2015 appointment, the claimant again had
normal findings and Dr. Dailey noted that the claimant routinely runs out of her
Ativan (Exhibit 5F/10). In visits the following months, the claimant continued to
present with normal findings on mental status evaluation (Exhibit 5F). She reported
stressors such as her husband losing his job and her medications were adjusted
(Exhibit 5F/4). In a medication check on February 25, 2016, the claimant reported
that she continued to feel “overwhelmed” (Exhibit 8F/15). Her mental status
examination revealed mostly normal findings but she was told to call if symptoms
got worse (Exhibit 8F/17).

On February 29, 2016, the claimant was admitted to inpatient mental health
treatment for a brief time due to depression and vague thoughts of “no longer
wanting to be here” (Exhibit 7F/50). She was diagnosed with posttraumatic stress
disorder, personality disorder, depression and generalized anxiety disorder (Exhibit
7F/50-51). On mental status examination, the claimant appeared unkempt and
anxious (Exhibit 7F/53). She was unable to focus or sustain attention and had
limited judgment (Exhibit 7F/54). She was discharged on March 2, 2016 with

                                         3
       medication (Exhibit 7F/45). Primary care treatment notes from March 17, 2016
       show that the claimant’s anxiety was “stable” and she had a normal mood and affect
       and was cooperative with good eye contact (Exhibit 9F/8).

       In a follow up mental health appointment in April 2016, the claimant reported that
       she was doing better and her mood was improved (Exhibit 8F/12). In medication
       check visits in June and October 2016, the claimant reported that she was doing
       well with her medication (Exhibit 8F/5, 8). A treatment note from August 2016
       shows that the claimant was cooperative and made good eye contact and reported
       that her mood was stable with medication (Exhibit 9F/19).

(Tr. 21–22).

       The ALJ then turned to the record of Plaintiff’s physical impairments, focusing primarily

on her treatment records for carpal tunnel syndrome:

       A January 2014 physical examination showed that the claimant had normal range
       of motion (Exhibit 1F/5). Treatment notes from November 2014 show that the
       claimant reported numbness in her fingers (Exhibit 4F/8). In January 2015, the
       claimant continued to complain of bilateral upper extremity numbness (Exhibit
       3F/7). She was diagnosed with bilateral carpal tunnel syndrome, severe on the right
       and mild to moderate on the left (Exhibit 3F/7-8). On February 3, 2015, the
       claimant had right wrist endoscopic carpal tunnel release and left wrist carpal tunnel
       steroid injection (Exhibits 2F/1, 7F/93). On February 16, 2015, the claimant had a
       follow up visit and was found to have mild swelling, no pain and no numbness
       (Exhibit 3F/4). She had full range of motion, mild tenderness and normal grip and
       strength (Exhibit 3F/5). The claimant was told that she could return to normal daily
       activities (Exhibit 3F/6). At a February 25, 2015 follow up appointment, the
       claimant reported that she was healing well (Exhibit 4F/6). In a February 2016
       treatment note, the claimant reported that she was feeling good (Exhibit 9F/1). A
       March 2016 treatment note documents that the claimant denied any issues other
       than that she stopped taking her birth control (Exhibit 9F/6). In August 2016, the
       claimant reported “feeling well” and the claimant denied joint pain and muscle
       weakness (Exhibit 9F/22). In March 2017, the claimant again reported that she was
       feeling well and the notes show that she had normal gait and activity (Exhibit
       9F/27). The claimant was seen in August 2017 and she reported some right wrist
       pain (Exhibit 9F/30). She was diagnosed with carpal tunnel syndrome and given a
       wrist splint (Exhibit 9F/31).

(Tr. 22–23).




                                                 4
            C. The ALJ’s Decision

        The ALJ found that Plaintiff had the following severe impairments: bilateral carpal tunnel

syndrome post release on the right, obesity, depressive disorder and anxiety disorder. (Tr. 17).

The ALJ held, however, that there was no medical opinion of record to indicate the existence of

an impairment or combination of impairments that met or equaled in severity the level of the

Listings of Impairments. (Tr. 18).

        As for Plaintiff’s RFC, the ALJ found:

        [T]he claimant had the residual functional capacity to perform medium work, as
        defined in 20 CFR 404.1567(c), except that she could operate hand controls with
        the right hand frequently, operate hand controls with the left hand frequently, could
        frequently handle and finger bilaterally, could occasionally climb ladders, ropes
        and scaffolds, and could frequently crawl. Additionally, the claimant was limited
        to simple, routine tasks with no strict production requirements and could
        occasionally interact with supervisors, coworkers and the general public.

(Tr. 20).

        In formulating Plaintiff’s RFC, the ALJ considered the opinion of her treating psychiatrist,

Dr. Dailey, and assigned it little weight:

        The claimant’s treating psychologist completed a functional capacity form and this
        has been given little weight (Exhibit 1F). Dr. Dailey regularly treated the claimant
        and is a psychiatrist but her opinions on this form are not consistent with the
        evidence as a whole and they are not consistent with her own treatment notes. For
        example, Dr. Dailey found that the claimant was markedly limited in her ability to
        understand, remember or apply information and concentrate, persist or maintain
        pace, yet throughout her treatment notes, she documented that the claimant had
        intact memory, good concentration and good attention (Exhibit SF/2, 8, 11, 14, 17,
        20, 23). In fact, the majority of her mental status evaluations reveal normal findings
        (Exhibit 8F/3, 6, 9, 13, 16, 9F). Dr. Dailey opined that the claimant would be off
        task 20% of the workday and miss four or more days a month, yet she did not
        provide any support for that opinion. Again, her mental status examinations were
        generally benign and the claimant was able to daily care for very small children,
        shop, care for pets and perform household chores during this time. Therefore,
        overall, Dr. Dailey’s opinion is given little weight.


                                                  5
(Tr. 24).

         The ALJ then analyzed whether there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed. (Tr. 25–26). Relevant here, the ALJ relied

on the testimony of the VE to support his conclusion that there were:

         To determine the extent to which [Plaintiff’s] limitations erode the unskilled
         medium occupational base, through the date last insured, the Administrative Law
         Judge asked the vocational expert whether jobs existed in the national economy for
         an individual with the claimant’s age, education, work experience, and residual
         functional capacity. The vocational expert testified that given all of these factors
         the individual would have been able to perform the requirements of representative
         occupations such as machine feeder (DOT 699.686-010) (55,000 jobs nationally),
         cleaner (DOT 323.687-010) (250,000 jobs nationally) and packing and filling
         machine operator (DOT 920.687-078) (200,000 jobs nationally).

         The vocational expert testified that the jobs he provided would not require detailed
         written or oral instructions based both on his experience in the field, his teaching
         experience and his research experience related to these jobs. Accordingly, the
         vocational expert’s job information is found to be reliable. The vocational expert
         has professional knowledge and experience in job placement. His testimony was
         consistent with the Dictionary of Occupational Titles and the Selected
         Characteristics of Occupations (SCO) defined in the revised DOT (SSR 00-4p) and
         accurately identified the types and approximate number of jobs that the claimant
         can perform.

(Tr. 26).

         The ALJ rejected at least one of Plaintiff’s objections:

         The claimant’s representative objected to the job numbers on the ground that the
         vocational expert’s methodology for determining numbers of jobs is not reliable.
         The undersigned overrules this objection. Further, the undersigned did not grant a
         supplemental hearing as requested by the representative in Exhibit 18E. The
         vocational expert has professional knowledge and experience in job placement.
         Furthermore, the vocational expert listed his sources which are consistent with
         those set forth in 20 CFR 404.1566. Accordingly, the vocational expert’s job
         information is found to be reliable. Notably, the vocational expert listed over
         500,000 jobs at the medium range of exertion that fit within the residual functional
         capacity.

(Id.).

                                                  6
 II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.    DISCUSSION

       Plaintiff asserts two statements of error. First, she argues that the ALJ erred by relying

upon jobs identified by the vocational expert without properly addressing Plaintiff’s post-hearing

objections and rebuttal evidence regarding that testimony. (Doc. 15 at 2–12). Second, she

contends that the ALJ erred by failing to properly evaluate the opinion of her treating psychiatrist.

(Id. at 12–20). The Court addresses each of these arguments in turn.




                                                 7
       A.      Post-Hearing Objections and Rebuttal Evidence

       Following the hearing, Plaintiff submitted objections and rebuttal evidence in response to

the VE’s testimony that sufficient jobs existed in the national economy for an individual with her

age, education, work experience, and residual functional capacity.             Specifically, Plaintiff

(1) “submitted a rebuttal opinion and corresponding objection of Paula Santagati, a vocational

rehabilitation counselor” and (2) “objected to the jobs named by the VE as fitting the hypothetical

(and ultimate RFC finding)” based on the outdated information provided in the Dictionary of

Occupational Titles (“DOT”). (Doc. 15 at 7). She argues that the ALJ erred because he allegedly

did not consider these objections in his written opinion. (See id. at 2–12).

       Numerous courts throughout this District and Circuit have considered similar, if not

identical, arguments. See, e.g., Turner v. Comm’r of Soc. Sec., No. 2:19-CV-900, 2019 WL

5781608, at *4–8 (S.D. Ohio Nov. 5, 2019); Zimmerman v. Comm’r of Soc. Sec., No. 1:18CV1233,

2019 WL 4736267, at *5–12 (N.D. Ohio Sept. 27, 2019); White v. Saul, No. 5:18-CV-362-JMH,

2019 WL 4684445, at *4–7 (E.D. Ky. Sept. 25, 2019); Robberts v. Comm’r of Soc. Sec., No. 2:18-

CV-00541, 2019 WL 4023549, at *5–10 (S.D. Ohio Aug. 26, 2019); Patterson v. Saul, No. 3:18-

0641, 2019 WL 4237854, at *4–9 (M.D. Tenn. Aug. 2, 2019), report and recommendation adopted

sub nom. Patterson v. Soc. Sec. Admin., No. 3:18-CV-00641, 2019 WL 4237855 (M.D. Tenn. Aug.

23, 2019); Burdine v. Comm’r of Soc. Sec., No. 1:17-CV-1133, 2019 WL 1349486, at *3–4 (W.D.

Mich. Mar. 26, 2019). And these arguments have been the subject of serious criticism. See

Patterson, 2019 WL 4237854, at *5–7 (collecting cases rejecting these arguments and expressing

concern regarding their formulaic nature). But see Sommers-Treon v. Comm’r of Soc. Sec., No.

1:18-CV-605, 2019 WL 4738022 (S.D. Ohio Sept. 27, 2019) (reversing the Commissioner’s


                                                 8
finding of non-disability and remanding to the ALJ based on similar arguments); Westmoreland v.

Berryhill, No. 3:17-CV-00096, 2018 WL 1522118 (S.D. Ohio Mar. 28, 2018) (same).

       Plaintiff’s argument fails on both procedural and substantive grounds. First, Plaintiff has

waived this argument. See, e.g., Turner, 2019 WL 5781608, at *7 (Vascura, M.J.) (collecting

cases) (“The fact that Plaintiff raised his objections to the VE’s testimony in a post-hearing letter

to the ALJ does not resolve his error in failing to raise the issue at the administrative hearing.”);

Robberts, 2019 WL 4023549, at *8 (Deavers, M.J.) (“The Court here agrees that Ms. Santagati’s

opinion is less than impressive and unsubstantiated. More importantly, the Court finds that

Plaintiff waived this objection because she failed to use her opportunity to cross-examine the VE

regarding Ms. Santagati’s opinion during the hearing.”). In this case, the Court has reviewed the

hearing transcript and confirmed that Plaintiff failed to raise objections to the VE’s testimony

based on Ms. Santagati’s opinion or the outdated nature of the DOT. (See generally Tr. 68–88;

see also Tr. 87–88 (objecting to the VE’s methodology on separate ground)). Plaintiff’s failure to

raise these issues “during the hearing precludes h[er] from now asserting [them] as a basis for

relief.” Turner, 2019 WL 5781608, at *7 (quoting Harris v. Comm’r of Soc. Sec. Admin., No.

1:11-CV-1290, 2012 WL 4434078, at *3 (N.D. Ohio Sept. 24, 2012)); see also Robberts, 2019

WL 4023549, at *8 (internal citations and quotations omitted) (“The Sixth Circuit, along with

other courts across the country, have generally recognized that a claimant’s failure to object to

testimony offered by a vocational expert, at the time of the administrative proceeding, waives the

claimant’s right to raise such issues in the district court. Both the Santagati report and O*NET

existed at the time of the hearing. Plaintiff could have presented her arguments regarding both and

cross-examined the VE on her theories at that time, but did not.”).


                                                 9
       Plaintiff does not argue that she was unable to present evidence regarding Ms. Santagati’s

opinion or the allegedly outdated nature of the DOT at the hearing. Nor could she. Her argument

regarding the outdated nature of the DOT is well-established and could have been raised at the

hearing. (See Doc. 15 at 8 (“[T]he Agency itself has long recognized the difficulties with continued

reliance upon the obsolete and no longer updated DOT, embarking on at least three occasions in

the last eight years into projects designed to eliminate reliance upon it.”); id. at 8 n.3 (citing pre-

2017 records from the federal government questioning the dated nature of the DOT)).

       Further, Plaintiff could have obtained Ms. Santagati’s opinion prior to the hearing and

cross-examined the VE with it at the hearing. Although dated December 19, 2017—the same day

as Plaintiff’s Post-Hearing Memorandum of Law and Objections—Ms. Santagati’s substantive

opinion is identical to the one she has provided in prior cases. Compare her written report in this

case with her October 1, 2015 report in Judge Deavers case in Robberts:




                                                  10
(Tr. 375–376).




Robberts v. Comm’r of Soc. Sec., No. 2:18-CV-00541, Doc. 10-6 at 130–31 (S.D. Ohio) (Deavers,

M.J.).

         As this comparison illustrates, Ms. Santagati made several superficial changes to her

October 1, 2015 report: she added a heading with Plaintiff’s name; included a brief statement

representing that she reviewed Plaintiff’s records and was familiar with Agency regulations and

procedures; and updated the number of years she had experience placing individuals into

competitive employment from 24 years to 26 years. (Compare Tr. 375 with Robberts, Doc. 106

at 130–131). Otherwise, the substantive opinion expressed by Ms. Santagati in this case appears

to be the same as her October 1, 2015 opinion. (Compare Tr. 375–76 with Robberts, Doc. 106 at

130–131). In short, Plaintiff could have updated Ms. Santagati’s October 1, 2015 report prior to
                                              11
the hearing and cross-examined the VE with it at the hearing. Because she failed to do so, she has

waived her ability to pursue that argument here.

       Second, even assuming Plaintiff did not waive this argument, it fails on the merits. Courts

have consistently rejected Plaintiff’s argument that an ALJ errs if, after allowing a claimant to

cross-examine a VE, he or she does not explicitly address newly-raised, post-hearing objections in

a written decision. See Zimmerman, 2019 WL 4736267, at *9 (collecting cases) (“Zimmerman

has not provided jurisprudence that supports his argument that the ALJ had an obligation to

explicitly address his post-hearing objections to the VE’s testimony. Indeed, courts have rejected

this argument.”).

       At the fifth step of the disability analysis, the Commissioner has the burden of

demonstrating a significant number of jobs exist in the local, regional and national economies that

the claimant can perform, given his or her residual functional capacity, age, education, and past

work experience. 20 C.F.R. § 404.1520(a)(4)(v). In making that determination, the Commissioner

“may use the services of a vocational expert or other specialist.” 20 C.F.R. § 404.1566(e). And

“the testimony of a vocational expert identifying specific jobs available in the regional economy

that an individual with the claimant’s limitation could perform can constitute substantial evidence

supporting an ALJ’s finding at step 5 that the claimant can perform other work.” Wilson v. Comm’r

of Soc. Sec., 378 F.3d 541, 549 (6th Cir. 2004) (collecting cases). Such testimony satisfies the

substantial evidence requirement when it is in response to a hypothetical question that “accurately

portrays [the claimant’s] individual physical and mental impairments.” Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Howard v. Comm’r of Soc. Sec., 276 F.3d 235,

238 (6th Cir. 2002)).


                                                12
       The regulations provide that, to determine what work exists in the national economy, ALJs

and VEs “will take administrative notice of reliable job information available from various

governmental and other publications,” including the Dictionary of Occupational Titles. 20 C.F.R.

§§ 404.1566(d)(1), 416.966(d)(1); see also SSR 00-4P, 2000 WL 1898704, at *2 (S.S.A. Dec. 4,

2000) (“In making disability determinations, we rely primarily on the DOT (including its

companion publication, the SCO [Selected Characteristics of Occupations] ) for information about

the requirements of work in the national economy.”). As a result, “[o]ccupational evidence

provided by a VE … generally should be consistent with the occupational information supplied by

the DOT.” Id. “When there is an apparent unresolved conflict between VE … evidence and the

DOT, the adjudicator must elicit a reasonable explanation for the conflict before relying on the

VE . . . evidence to support a determination or decision about whether the claimant is disabled.”

Id. An “ALJ is under no obligation to investigate the accuracy of the VE’s testimony beyond the

inquiry mandated by SSR 00-4p.” Beinlich v. Comm’r of Soc. Sec., 345 F. App’x 163, 168 (6th

Cir. 2009) (citing Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 606 (6th Cir. 2009)). Instead,

“[t]his obligation falls to the plaintiff’s counsel, who had the opportunity to cross-examine the VE

and bring out any conflicts with the DOT.” Beinlich, 345 F. App’x at 168.

       The Sixth Circuit’s recent decision in O’Neal provides useful guidance here. — F. App’x

—, 2020 WL 97414 (6th Cir. Jan. 7, 2020). “The vocational expert at O’Neal’s administrative

hearing testified that O’Neal was able to work as a surveillance-system monitor and noted that

60,000 surveillance-system monitor jobs existed in the economy based on the” DOT. Id. at *1.

Although “the magistrate judge found that the ALJ failed to consider, among other things, the

reliability of the vocational expert’s testimony that jobs in the surveillance-system monitor


                                                13
category exist in significant numbers in the national economy” and recommended remand, the

district court rejected that recommendation and found that the ALJ properly relied on the

vocational expert’s testimony and that the VE’s testimony was consistent with the DOT. Id.

       On appeal, the plaintiff argued that “the DOT description of this job is obsolete, and the

limited questioning on this topic at the hearing was insufficient to establish that there really are

such jobs in significant numbers that are suitable for his RFC and vocational profile.” Id. at *2

(citation, quotations, and internal alteration omitted). The Court disagreed, emphasizing “that the

DOT data can establish the existence of jobs in the national economy in significant numbers.” Id.

at *3. It continued, explaining that “[a]ll that is required before an ALJ can rely on vocational

evidence provided by a vocational expert is that the ALJ either ensure that the evidence does not

conflict with the information in the DOT or obtain a reasonable explanation for any conflict.” Id.

at *4 (citations omitted).

       The ALJ satisfied this requirement when she asked the vocational expert whether
       her testimony aligned with the DOT. Contrary to O’Neal’s suggestion, the ALJ
       was under no duty “to conduct an independent investigation” into the vocational
       expert’s testimony to determine whether it was correct. Martin v. Comm’r of Soc.
       Sec., 170 F. App’x 369, 374 (6th Cir. 2006). O’Neal had a chance to cross-examine
       the vocational expert during the hearing, and he did not. We cannot know if cross-
       examination would have suggested that the surveillance-system monitor job was in
       fact obsolete. For example, a cross-examination could have shown that the
       surveillance-system monitor job requires far more training than it did when the
       DOT was created.

       Because the DOT continues to be recognized as a source of reliable job information
       and O’Neal did not cross-examine the vocational expert when he had the
       opportunity, the vocational expert’s testimony constitutes substantial evidence to
       support the ALJ’s finding that O’Neal was able to perform work that existed in
       significant numbers in the national economy.

Id.



                                                14
       Here, the ALJ complied with the applicable authority. He presented the VE with a

hypothetical that accurately portrayed Plaintiff’s individual physical and mental impairments and,

as in O’Neal, id., confirmed that VE’s testimony was consistent with the occupational information

supplied by the DOT. (See Tr. 68–70). That is all the relevant authority required in this instance.

See O’Neal, 2020 WL 97414, at *4; Ealy, 594 F.3d at 512; Beinlich, 345 F. App’x at 168.

Plaintiff’s failure to cross-examine the VE regarding conflicts between the VE’s testimony and

other reliable sources of information, such as the DOT, “is not grounds for relief.” Beinlich, 345

F. App’x at 168 (citing Ledford v. Astrue, 311 F. App’x 746, 757 (6th Cir. 2008)); see also O’Neal,

2020 WL 97414, at *4.

       B.      Treating Psychiatrist

       Plaintiff further argues that the ALJ erred in analyzing the opinion of her treating

psychiatrist, Dr. Dailey.

       Two related rules govern how the ALJ was required to analyze the opinion of Dr. Dailey.

See Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7,

2016). The first is the “treating physician rule.” Id. The rule requires an ALJ to “give controlling

weight to a treating source’s opinion on the issue(s) of the nature and severity of the claimant’s

impairment(s) if the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case

record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted).

       Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL


                                                15
860695, at *4 (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)

(alterations in original)); 20 C.F.R. § 404.1527(c)(2). In order to meet the “good reasons”

standard, the ALJ’s determination “must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.” Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011).

         The requirement of reason-giving exists, in part, to let claimants understand the
         disposition of their cases, particularly in situations where a claimant knows that his
         physician has deemed him disabled and therefore might be especially bewildered
         when told by an administrative bureaucracy that she is not, unless some reason for
         the agency’s decision is supplied. The requirement also ensures that the ALJ
         applies the treating physician rule and permits meaningful review of the ALJ’s
         application of the rule.

Wilson, 378 F.3d at 544 (internal citation and quotation marks omitted). The treating physician

rule and the good reasons rule together create what has been referred to as the “two-step analysis

created by the Sixth Circuit.” Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio

2013).

         Here, Dr. Dailey completed a treating source statement in which she opined that Plaintiff

was: markedly limited in her ability to understand, remember, or apply information; mildly limited

in her ability to interact with others; markedly limited in her ability to concentrate, persist, or

maintain pace; moderately limited in her ability to adapt or manage oneself; moderately limited in

terms of her short term memory; moderately limited in understanding and carrying out very short

and simple instructions; and moderately limited in understanding and carrying out detailed but

uninvolved written or oral instructions. (Tr. 602–06). She further opined that Plaintiff: could not

work appropriately with the general public or co-workers; would be off task 20% of the day; and

would miss 4 or more days of work per month. (Tr. 606–07).


                                                  16
         The ALJ reviewed Dr. Dailey’s opinion and concluded that it was entitled to “little weight.”

(Tr. 24).    Acknowledging that Dr. Dailey “regularly treated” Plaintiff and that she was a

psychiatrist, the ALJ, nonetheless, found that her opinions were “not consistent with evidence as

a whole and they [were] not consistent with her own treatment notes.” (Id.). The ALJ continued,

providing examples of inconsistencies between Dr. Dailey’s opinions and treatment notes. (See

id.). And with respect to Dr. Dailey’s opinion that Plaintiff would be off task 20% of the day and

miss four or more days of work a month, the ALJ emphasized that “she did not provide any support

for that opinion.” (Id.). Finally, the ALJ noted that Dr. Dailey’s opinions were inconsistent with

Plaintiff’s “generally benign” mental status examinations and some of her activities of daily living.

(Id.).

         The ALJ did not err in his analysis of Dr. Dailey’s opinion. In determining the weight of

medical source opinions not entitled to controlling weight, an ALJ considers the following factors:

the length, nature, and extent of treatment relationship; evidence in support of the opinion;

consistency with the record as a whole; and the physician’s specialization. 20 C.F.R.

§ 404.1527(c); see Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010). The ALJ did

that here. He noted the length, nature, and extent of Dr. Dailey’s treatment relationship. (See Tr.

24 (stating that Dr. Dailey “regularly treated” Plaintiff); see also Tr. 21–22 (reviewing Plaintiff’s

2014 through 2016 mental health treatment records, including mental health examinations

performed by Dr. Dailey)). He acknowledged that Dr. Dailey was a specialist in the study and

treatment of mental disorders. (See Tr. 24 (recognizing that Dr. Dailey is a psychiatrist)). But the

ALJ found that these factors were outweighed by the fact that Dr. Dailey’s opinions were not

consistent with her treatment notes and the record as a whole. (See id.). Although Plaintiff


                                                 17
disagrees with the ALJ’s ultimate interpretation of the record, the ALJ sufficiently explained why

he discounted Dr. Dailey’s opinions and offered adequate support for his conclusion. See Price v.

Comm’r of Soc. Sec., 342 F. App’x 172, 175–76 (6th Cir. 2009) (“Where the opinion of a treating

physician is not supported by objective evidence or is inconsistent with the other medical evidence

in the record, this Court generally will uphold an ALJ’s decision to discount that opinion.”).

Plaintiff’s second alleged error is, therefore, without merit.

 IV.    CONCLUSION

       For the reasons stated, Plaintiff’s Statement of Errors (Doc. 15) is OVERRULED, and

judgment is entered in favor of Defendant

       IT IS SO ORDERED.



Date: February 11, 2020                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  18
